Citation Nr: 0500927	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  02-00 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar disc 
disease with limitation of motion, currently evaluated as 40 
percent disabling.  

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  

3.  Whether the decision to decrease the rating of a lumbar 
spine disability to noncompensable effective August 1, 1976 
was clearly and unmistakably erroneous. 

4.  Whether the decision to grant a 40 percent evaluation for 
lumbar disc disease effective November 30, 1998 was clearly 
and unmistakably erroneous.  
 




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from February 
1969 to February 1971.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

In September 2003, the Board remanded this claim to the RO 
for additional development.  The case has been returned to 
the Board and is ready for further review.  

The issues of entitlement to a total disability rating based 
on unemployability due to service-connected disability, 
whether the decision to decrease the rating of a lumbar spine 
disability to noncompensable effective August 1, 1976 was 
clearly and unmistakably erroneous and whether the decision 
to grant a 40 percent evaluation for lumbar disc disease 
effective November 30, 1998 was clearly and unmistakably 
erroneous are addressed in the REMAND portion of the decision 
below, and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's lumbar spine disability is manifested by 
complaints of pain, with no incapacitating episodes within 
the past 12 months.  He has a limping gait, and motion from 
10 to 55 degrees.  There is no evidence of severe or 
pronounced intervertebral disc syndrome, chronic neurologic 
disability manifestations, or incapacitating episodes of 
intervertebral disc syndrome requiring bed rest within the 
previous 12-month period.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for lumbar 
disc disease with limitation of motion have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5003, 5010, 5292, 5293, 5295 (before and 
after September 23, 2002) and 5237, 5243 (after September 26, 
2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in April 2004, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.   All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2004).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3 (2004).  

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  The factors involved in evaluating, and 
rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The Board notes, however, that the 
DeLuca standards do not apply when a veteran is at the 
maximum for limitation of motion and where a higher 
evaluation is based on ankylosis.  Johnston, 10 Vet. App. at 
85.

As a preliminary matter, the Board notes that during the 
course of this appeal the regulations for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  

Prior to September 23, 2002, the Rating Schedule provided 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent).  38 C.F.R. § 4.71a, Code 5292 (effective 
before September 23, 2002).  For lumbosacral strain ratings 
were provided when there was evidence of characteristic pain 
on motion (10 percent), muscle spasm on extreme forward 
bending with loss of lateral spine motion, unilateral, in a 
standing position (20 percent), or listing of the whole spine 
to the opposite side with a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion (40 percent).  
See 38 C.F.R. § 4.71, Code 5295 (effective before September 
23, 2002).  

Prior to September 23, 2002, rating were provided for 
intervertebral disc syndrome when the disorder is shown to be 
mild (10 percent), moderate with recurring attacks (20 
percent), severe with recurring attacks and intermittent 
relief (40 percent), or pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective before September 23, 
2002).  

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

Ratings were provided for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months 
(10 percent), with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months (20 percent), with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months (40 percent), 
or with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months (60 percent).  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 
2002).

It was noted that for purposes of evaluations, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  It was further noted that 
when evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes 
and neurologic disabilities were to be evaluated separately 
using criteria for the most appropriate neurologic diagnostic 
code or codes. 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(2).  If intervertebral disc syndrome was present in more 
than one spinal segment, provided that the effects in each 
spinal segment were clearly distinct, each segment of the 
spine was to be evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3).

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent),or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2003).  It is noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, The Spine (effective from September 23, 
2003).  

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);

For unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine (30 
percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent); and 
For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 23, 2003).

It is noted that diseases and injuries of the spine should be 
evaluated upon any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1). For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted. 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).  

Range of motion measurement are to be rounded off to the 
nearest five degrees. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).  

The September 2003 regulation amendments also provide a 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as follows:

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months (60 percent);

With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
(40 percent);

With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 months 
(20 percent); and

With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months (10 percent).

38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (effective from 
September 23, 2003).

In this case, it is significant to note that the veteran is 
presently in receipt of a 40 percent rating for his service-
connected low back disability, under Diagnostic Code 5295.  
In the absence of ankylosis, the Board finds entitlement to a 
higher schedular rating under either the prior or revised 
criteria for his disability is not possible.  The Court has 
held that there is no basis for a rating higher than the 
maximum schedular rating for additional limitation of motion 
due to pain or functional loss under the provisions of 38 
C.F.R. §§ 4.40, 4.45 or 4.59.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).

The Board notes that the medical evidence of record includes 
examination of the veteran in September 1999.  He complained 
of back pain and numbness in the lateral aspect of the thigh.  
Examination showed motion from 25 to 60 degrees.  There was 
pain on palpation of the L4-L5, L5-S1.  X-rays taken in 1998, 
were reviewed, and were noted to show minimal degenerative 
disk disease at the L4-L5.  The diagnosis was, lumbar/sacral 
degenerative joint disease; pain causes mild functional 
impairment.  

The veteran was examined by VA in May 2004.  The examiner 
noted that the claims file and the veteran's prior medical 
records had been reviewed.  The veteran denied having any 
treatment for his back since his last VA examination in 1999.  
He complained of on-and-off sharp pain in his lower back two 
to three times a week.  He reported having a cramping pain in 
his right calf, with no other neurological symptoms in the 
lower extremity.  The veteran denied any incapacitation 
episodes over the last 12 months.  On examination, the 
veteran denied any tenderness to palpation.  He had a limping 
gait.  Musculature of the lumbar spine was noted to be within 
normal limits.  Motion was described as follows: flexion to 
55 degrees with pain at 45-degree angle; hyperextension to 10 
degrees; right and left lateral motion to 15 degrees with 
pain at the 15 degree angle, bilaterally.  Rotation right and 
left to 20 degrees with pain at the end of the 20-degree 
angle bilaterally.  He had negative straight leg raising, 
with normal pedal pulses, vibratory sensation, light touch 
sensation and Achilles reflex.  There was no muscle atrophy 
in the lower extremities, and the examiner stated that there 
was no additional functional limitation due to pain, fatigue, 
weakness, lack of endurance or coordination with repetitive 
range of motion of the lumbar spine.  The diagnosis was, 
chronic lower back strain with development of degenerative 
disc disease; pain causes moderate functional impairment; no 
evidence of radiculopathy was found on electromyogram 
studies. 

Prior to September 2002, a 60 percent rating for 
intervertebral disc syndrome under Diagnostic Code 5293 
required a pronounced disability with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  VA examinations show 
that the veteran denied radiating pain or paresthesia, and 
the VA examination reports including diagnostic testing 
revealed no neurological findings attributable to the 
veteran's service-connected back disability.  The examiner 
specifically noted that there was no evidence of any sensory 
deficit in the lower extremities.  Therefore, the Board finds 
that there is no evidence of severe intervertebral disc 
syndrome with recurring attacks and intermittent relief or 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy, characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc with little intermittent relief to warrant an 
increased rating under the criteria of Diagnostic Code 5293 
as effective prior to September 23, 2002.

The Board notes consideration under the revised criteria for 
intervertebral disc syndrome effective from September 23, 
2002, (Diagnostic Code 5293) and effective from September 26, 
2003, (Diagnostic Code 5243) is also applicable.  However, 
while the veteran's chronic orthopedic manifestations warrant 
the maximum schedular rating of 40 percent for such 
disabilities, the evidence does not demonstrate he has any 
chronic neurologic disability manifestations attributable to 
his service-connected disability within the definition of 38 
C.F.R. § 4.71a, Diagnostic Code 5293, Note (1), or 38 C.F.R. 
§ 4.124, Diagnostic Codes 8520. Therefore, the Board finds a 
higher combined rating in excess of 40 percent or a separate 
rating as a result of neurologic disability is not warranted.

In addition, the Board notes that none of the available 
medical reports show that a physician has prescribed bed 
rest. At his May 2004 VA examination the veteran also 
reported that he had experienced no incapacitating episodes 
requiring bed rest in the previous 12 month period.  Thus, 
the Board finds there is no evidence of any incapacitating 
episodes within the Rating Schedule definition to warrant a 
rating higher than 40 percent.  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating. Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 40 percent.  


ORDER

An increased evaluation beyond 40 percent for lumbar disc 
disease with limitation of motion is denied.  


REMAND

In adjudicating a total rating claim, the Board may not 
reject the veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
disability does not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the United 
States Court of Appeals for Veterans Claims specifically 
stated that the VA has a duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disability has on 
his ability to work.  Friscia, 7 Vet. App. at 297, citing 38 
U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. Brown , 6 
Vet. App. 532 (1993).  While the veteran has been examined by 
VA, a medical opinion regarding his employability has not 
been sought.  Hence, the RO should obtain a medical opinion 
as to whether the veteran's service-connected back 
disability, alone, renders him unable to obtain or retain 
substantially gainful employment.  

The Board notes that in June 2002, the veteran reported that 
he disagreed with the RO's decision of March 2002.  He stated 
that he disagreed with the findings that the decision to 
decrease the evaluation of his lumbar spine to noncompensable 
effective August 1, 1976 was not clearly and unmistakable 
erroneous; and that the decision to grant a 40 percent 
evaluation for lumbar disc disease effective November 30, 
1998 was not clearly and unmistakably erroneous.  The Board 
notes that this is a timely filed notice of disagreement 
under 38 C.F.R. §§ 20.201, 20.202, 20.301, and as a statement 
of the case has not yet been issued, the remand action set 
forth below is necessary.  See Manlicon v. West, 12 Vet. App. 
238 (1999).  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:


1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  The RO 
should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2004).  If 
any records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.  

2.  The veteran's file should be referred 
to the VA examiner who examined him in 
May 2004.  If that examiner is not 
available, the file should be reviewed by 
the appropriate medical examiner to 
determine whether the veteran's service-
connected back disability precludes him 
from obtaining and maintaining 
employment.  The examiner's report must 
indicate that a review of the claims file 
was made.  Based on his/her review of the 
claims file, the examiner should provide 
an opinion as to whether the service-
connected lumbar spine disability alone 
precludes the veteran from securing and 
following substantially gainful 
employment consistent with his education 
and occupational experience, irrespective 
of age and any non-service-connected 
disorders or health issues.  The complete 
rationale for the opinion provided, to 
include citation to pertinent evidence of 
record and/or medical authority, as 
appropriate, should be set forth in a 
typewritten report.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  When the above development has been 
properly completed, the TDIU issue should 
be readjudicated by the RO.  To the 
extent that the determination remains 
adverse to the veteran, he and his 
representative should be issued a 
supplemental statement of the case, which 
includes all relevant laws and 
regulations, and afforded a reasonable 
opportunity to respond.  The RO should 
also issue a statement of the case to the 
veteran and his representative addressing 
the issues of whether the decision to 
decrease the rating of a lumbar spine 
disability to noncompensable effective 
August 1, 1976 was clearly and 
unmistakably erroneous and whether the 
decision to grant a 40 percent evaluation 
for lumbar disc disease effective 
November 30, 1998 was clearly and 
unmistakably erroneous.  The statement of 
the case should include a summary of the 
relevant evidence and citation to all 
relevant law and regulations. 38 U.S.C.A. 
§ 7105(d).  The veteran should be advised 
of the time limit in which he may file a 
substantive appeal on these issues.  38 
C.F.R. § 20.302(b) (2004).


Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified; however, he is advised that he has the right to 
submit additional evidence and argument on the matters that 
have been remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


